UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-01920 Stralem Fund (Exact name of registrant as specified in charter) 645 Madison Ave, 13th floor, New York NY 10022 (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: 212-888-8123 Date of fiscal year end: October 31, 2007 Date of reporting period: October 31, 2007 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORTS TO STOCKHOLDERS. STRALEM FUND 645 MADISON AVE, NEW YORK, NY 10022-1010 TELEPHONE: (212) 888-8123 FAX: (212) 888-8152 December 2007 Dear Shareholder, As 2007 draws to a close, we would like to take this opportunity to report on Stralem Equity Fund’s results and share our current investment outlook. Performance Stralem Equity Fund invests in U.S. large capitalization equities. For the year ended October31, 2007, Stralem Equity Fund returned 14.18% before taxes and after fees and expenses vs. the S&P total return of 14.56%(no fees or expenses) as shown in the table below.The Fund declared and paid a dividend for its fiscal year ended October 31, 2007 to shareholders of record as of October 29, 2007. Over 5 years, the Stralem Equity Fund achieved a 12.88% return (after fees and expenses) vs. the S&P total returnof 13.87%.Since its inception on January 18, 2000, Stralem Equity Fund has achieved an average annualized return of 5.02% (after fees and expenses) vs. the S&P 500 which has had an average annualized total returnof 3.38%. RETURNS BEFORE TAXES AND AFTER FEES AND EXPENSES Annualized Returns for the Years Ending10/31/07 1 YR 5 YRS Since Inception Stralem Equity Fund 14.18% 12.88% 5.02%* S&P 500 Index 14.56% 13.87% 3.38%* * The inception of Stralem Equity Fund was January 18, 2000. Page 1 of 5 Since inception, January 18, 2000, through October 31, 2007, a $10,000 investment in Stralem Equity Fund would have grown by 46.5% (after fees and expenses) to $14,647 outperforming a $10,000 investment in the S&P 500 which would have grown by 29.5% (excluding fees and expenses) to $12,952. PERFORMANCE NOTES:Stralem Equity Fund is advised by Stralem & Company, Inc., an independent, SEC registered investment adviser established in 1966. The performance data quoted represents past performance.Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.Portfolios can suffer losses as well as gains. Performance results are calculated on a total return basis, which includes all income from dividends and interest and realized and unrealized gains or losses.Assuming dividends are reinvested, the growth in dollars of an investment in a period can be computed using these rates of return. Performance results for Stralem Equity Fund are stated after management fees and expenses (net) but do not reflect the deduction of taxes that a shareholder would pay on fund distributions or on the redemption of fund shares.Investors are urged to consider the fund’s investment objectives, risks, charges and expenses of the investment company carefully before investing.The Stralem Equity Fund prospectus contains a complete discussion of these factors and other information and should be read carefully before investing.For performance data current to the most recent month end or to receive a prospectus, please call(866) 455-1007 toll free.The S&P 500 Index is used to indicate the type of investment environment existing during the time periods shown. The S&P 500 Index is the Standard & Poor’s Composite Index of 500 Stocks, a widely recognized, unmanaged index of common stock prices. It is shown with dividends included and reflects no deduction for fees, expenses or taxes. Page 2 of 5 Investment Review and Portfolio Adjustments In the management of the Stralem Equity Fund, Stralem & Company, Inc. employs a proprietary investment process referred to internally as the Large Cap Equity Strategy. This process has consistently delivered strong investment premiums to its benchmark during both up and down markets with less volatility. We look at market cycles, sectors and securities in a unique way with the objective of delivering capital growth along with capital preservation. The investment philosophy is predicated on the belief that there are four types of market environments in a market cycle: two types of bull markets and two types of bear markets each characterized by momentum and valuation factors.By identifying the market environment, the portfolio’s structure can be adjusted to successfully navigate the market cycle. The portfolio is structured into two sectors: Up Market and Down Market. The Up Market sector contains the more aggressive, growth-oriented portion of the portfolio and is divided into three categories of companies: New Industry, New Product, and Dominant Companies. The Down Market sector is aimed at preserving capital during market declines and is divided into two categories:Low Ratio of Price to Cash Flow and High Dividend Yield. During 2007, the target allocation for the portfolio remained in our most defensive position—with 50% of the portfolio in each of the Up and Down Market sectors. Up Market Sector In the twelve months ending October 31, 2007, the Up Market sector performed in line with the S&P 500 Index. Performance was strong in the New Industry and Dominant Companies categories. The New Products category was down on an absolute and relative basis. Standouts amidst this weakness include Amgen, which suffered tighter government regulations and reimbursement guidelines for its flagship anemia drugs. Another weak component within this category, Medtronic, was hurt by recalls in the implantable defibrillator segment. And recent addition, Zimmer, encountered difficulties ramping up sales of its gender-specific implants.Fundamentally Medtronic and Zimmer remain strong in our view but headline risk took away from recent performance. One result of these challenges was to look for other opportunities. During the twelve months ending October 31, 2007, we reduced the weightings in this New Product category and added to the New Industry category. The Fund made six sales and seven buys during the year. In addition to the sale of Amgen, we sold a portion of our position in Intel with the proceeds used to take a partial position in Texas Instruments. Hewlett-Packard was also added in the New Industries category to gain exposure to the still emerging trend of global computer growth. In the Dominant Companies category, Home Depot was sold to reduce exposure to the housing market. This was replaced by Danaher, an industrial machinery company with less direct exposure to the housing market. Long-time holding Johnson and Johnson was sold due to a deceleration in earnings. We purchased Eli Lilly and Zimmer Holdings as a replacement. In addition, we moved Pfizer from the New Product category in the Up Market Sector to the High Dividend Yielding category in the Down market sector enabling us to diversify our Down Market holdings. Page 3 of 5 Down Market Sector In the twelve months ending October 31, 2007, the Down Market sector performed in line with the S&P 500 Index. The High Yield category slightly underperformed but the Low Ratio of Price to Cash Flow category was strong. Our energy companies in this category benefited from the rise in oil prices and high refining spreads at different times during the year. The outlook for these companies remains quite strong and our holdings represent a diverse exposure to that sector. More importantly, the global energy infrastructure is still deficient in terms of its ability to meet global energy demand.This demand-supply imbalance in the ability to refine and get those refined products to market rather than a bet on oil prices is what forms the basis for our investment in this sector and we only see the picture moving in our direction over the long term. During the twelve months ending October 31, 2007, we reduced the weightings in the Low Price to Cash Flow category and added to High Dividend Yield category. We sold three positions and purchased two new ones. In Low Price to Cash Flow, we sold Anadarko Petroleum and refiner Sunoco in order to reduce the portfolio volatility introduced by the commodity price of oil. We sold Ameren Energy on a perceived loss of safety in its cash flow and its dividend. We diversified our energy exposure and our Utility holdings by purchasing XTO Energy and Duke Energy. In summary, the performance of Stralem Equity Fund was driven by the New Industry, Dominant Companies and Low Price to Cash Flow categories.Our slight relative underperformance was driven by the New Product category. Investment Outlook During 2007, the target allocation for the portfolio remained evenly divided between the Up Market and Down Market sectors. This “50/50” portfolio split reflects the intention to weightpreservation of capital equally with growth of capital. This allocation also represents a more defensive position reflecting our belief that, although the economy appears to be in relatively decent shape, there are some concerns on the horizon. Well run companies continue to be well run; they continue to maintain (and in some instances, increase) margins; they continue to manage inventories; they continue to innovate; they continue to drive down energy consumption; and, of major importance to us, they prefer maintaining strong, flexible balance sheets rather than leveraging them to “enhance” shareholder value. In this period, we have focused intently on the international growth of U.S. domestic companies, paired with a strategy of capital preservation to balance out our domestic worries. Nonetheless, there is little doubt that the housing-related contraction and resulting financial shakeout are real and having an impact. Since March 2007, while others confidently predicted that the sub-prime matter was contained and might offer some very good buying opportunities,we could in no way embrace that view. Despite the constant barrage from talking heads (including banks, investment firms, mortgage lenders, even the Administration) confidently announcing that the fallout had been “contained”, the fallacy of that claim became more and more apparent. We have held a number of discussions with various “players” in the thick of this and did not emerge from even one conversation convinced of anything other than the complete lack of transparency as to the contents of these “sliced and diced” pieces of paper. We expect this story to have far more to reveal. Page 4 of 5 We do not know when the fallout from the subprime mess will reach its nadir but if and when there is a broad and significant market contraction, we anticipate that we will move away from the 50/50 split by adding to our Up Market allocation. Until then we expect to remain equally weighted between capital preservation and capital growth. With little direct consumer or financial exposure to manage, we believe there remain ample opportunities whenever and however this story unfolds. We have never tried to time the markets. Our philosophy is to be prepared.The portfolio’s structure has served us well this year.With little likelihood of conditions changingsignificantly for the time being even with the Fed’s occasional intrusion, we remain committed to the 50/50 allocation for the foreseeable future. Please do not hesitate to contact us with any questions. Happy Holidays and Best Wishes in the New Year! Sincerely, Philippe E. Baumann President Page 5 of 5 STRALEM EQUITY FUND FINANCIAL STATEMENTS OCTOBER 31, 2007 Trustees and Shareholders Stralem Equity Fund We have audited the accompanying statements of assets and liabilities of Stralem Equity Fund (the "Fund"), including the schedule of investments, as of October31, 2007, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund's management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of investments owned as of October31,2007, by correspondence with the custodian.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Stralem Equity Fund as of October31, 2007, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the years in the five-year period then ended, all in conformity with accounting principles generally accepted in the United States of America. New York, New York December13, 2007 STRALEM EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES October31, 2007 ASSETS Investments, at fair value: Common Stocks (cost $100,512,284) $ 127,197,456 United States Government obligations (cost $2,488,491) 2,488,491 Money market mutual funds (cost $1,189,398) 1,189,398 130,875,345 Interest and dividends receivable 202,101 Cash and other 13,755 131,091,201 LIABILITIES Accrued expenses and accounts payable 51,693 Advisory and administrative fees payable to adviser 128,287 179,980 Net assets applicable to outstanding shares of beneficial interest $ 130,911,221 Net asset value per share - based on 944,505.886 shares of beneficial interest outstanding (offering price and redemption price) $ 138.60 Analysis of net assets: Paid-in capital $ 104,204,557 Undistributed ordinary income 21,492 Net unrealized appreciation 26,685,172 $ 130,911,221 See notes to financial statements 2 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS October31, 2007 Number of Shares/Face Value Fair Value Common stocks - United States (97.19%): Aerospace/Defense (3.88%): 46,300 L-3 Communications Holdings Inc. $5,076,332 Communications Equipment (2.85%): *112,700 Cisco Systems, Inc. 3,725,862 Computer Hardware (2.59%): 65,500 Hewlett-Packard Co. 3,385,040 Construction
